Case 19-13816-L|\/|| Doc 4 Filed 03/26/19 Page 1 of 5

UNITED STATES BANKRUPTCY C()URT
FOR THE S()UTHERN DlSTRICT OF FLORIDA
(MIAMI, DIVISION)
ln re: : CASE NO.: 19-13816-LMI
SUPER BRITE SCREW CORP., CHAPTER 7

Debtor. :
/

 

TRUSTEE’S APPLICATION FOR EMPLOYMENT ()F ATTORNEY
NUNC PRO TUNC T() MARCH 26, 2019

Trustee, RGBERT A. ANGUEIRA, respectfully requests an order of the court
authorizing the employment of Yanay Galban of the law firm of Robert A. Angueira, P.A. to
represent the Trustee in this case and states:

l. lt is necessary that the Trustee employ an attorney to represent the Trustee in this
case to perform ordinary and necessary legal services required in the administration of the estate.

2. The attorney does not hold or represent any interest adverse to the estate and the
Trustee believes that the employment of this attorney Would be in the best interest of the estate.

3. Attached to this motion is the proposed attorney’s affidavit demonstrating Yanay
Galban and Robert A. Angueira, P.A. are disinterested as required by ll U.S.C. Section 327(a)

and a verified statement as required under Bankruptcy Rule 2014.

4. The attorney has agreed to be compensated in accordance With ll U.S.C. Section

5. The Trustee believes that the attorney is qualified to practice in the Banl<ruptcy
Court and is qualified to advise the Trustee on its relations With and responsibilities to, the

debtor, creditors and other parties

Case 19-13816-L|\/|| Doc 4 Filed 03/26/19 Page 2 of 5

CASE NO.: l9-13816-Ll\/Il

WHEREFORE, the Tiustee respectfully requests an Order authorizing the employment of
Yanay Galban of the law firm of Robeit A. Angueira, P.A. Nunc Pro Tunc to March 26, 2019 to
represent the Trustee on a general retainer, pursuant to ll U.S.C. §§ 327 and 330.

DATEDthiS Z@ day OrMarch, 2019.

Respectfully submitted,

m r /t@./

ROBERT A. ANGUEIR TRUSTEE
16 SW lSt Avenue

l\/liami, FL 33130

(305) 263-3328

Case 19-13816-L|\/|| Doc 4 Filed 03/26/19 Page 3 of 5

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
(MIAMI, DIVISION)
ln re: : CASE NO.: l9-l3816-LMI
SUPER BRITE SCREW CORP., : CHAPTER 7

Debtor. :
/

 

AFFIDAVIT OF PR()P()SED ATTORNEY F()R TRUSTEE
STATE OF FLORIDA )
COUNTY OF MIAMI - DADE ) SS:

YANAY GALBAN, being duly sworn, says:

l. l am an attorney admitted to practice in the State of Florida and a member in good
standing since 2013.

2. l certify that l have never been disbarred or suspended from practicing law in the
State of Florida.

4. I am an employee of the Robert A. Angueira, P.A. law firm With an office located
at 16 SW lSt Avenue, Miami, FL 33130. I have principal responsibility for the representation of
the Trustee in this matter.

5. Neither l nor the Robert A. Angueira, P.A. have any connections with the Debtor,
creditors, any other party in interest, their respective attorneys and accountants, the United States
Trustee, or any person employed in the Offxce of the U.S. Trustee.

6. Neither l nor the Robert A. Angueira, P.A. hold or represent any interest adverse

to the estate, and We are disinterested persons as required by ll U.S.C. Section 327(a).

Case 19-13816-L|\/|| Doc 4 Filed 03/26/19 Page 4 of 5
CASE NO.: 19-13816-LMI

7. l hereby certify that l am admitted to the Bar of the United States District Court

for the Southern District of Florida and l am in compliance With the additional qualifications to

practice in this court set forth in Local Rule 2090-1(A).

     
 

FURTHER YOUR AFFIANT SAYETH NAUGHT.

 

Y GALBAN, ESQUIRE

SWORN TO AN SUBSCRIBED before me this l____(€ day of March, 2019. T' ffiant is

personally known to me and did take an oath.

 

l\/ly Commission Expires:

mmm/
\\\\\\ ///
\\\\\ \P`N TARA&? ///,;,/

`\\ \.>§¢. ......... ////
\\ \SS\ONE,\jo-;p 1
\ o\!\\o 4
5 §0 '.* 5
§ + .° -c- : §
"§~ ’_ #GGMZ: a §§
'," 1'- ' 4' g `s.' Q\- §
g c _-’~9,» onqed\\§:_ <1\_~' o\ \
/,:;;I:: _'"°ub|ic\)_‘\',~‘ O‘<:'\\S
/::'t£":"" S‘\. E\\\\\\

0/’//¢,'.¢;:;1§\\\\\`

Case 19-13816-L|\/|| Doc 4 Filed 03/26/19 Page 5 of 5

CASE NO.: l9~l3Sl6-LMI

CERTIFICATE OF SERVICE
l CERTIFY that a true and correct copy of the foregoing Was served by U.S. mail on this
ZéL day of March, 201`9, to the Debtor.
l CERTIFY that a true and correct copy of the foregoing Was served via the Notice of

Electronic Filing on this 29 day of March, 2019, to:

» Robert A Angueira trustee@rabankruptcy.com,
fl79@ecfcbis.com;raa@trustesolutions.net;tassistant@rabankruptcy.com;richard@rabank
ruptcy.com;lillian@rabankruptcy.com

¢ Office of the US Trustee USTPRegionZl .Ml\/[.ECF@usdoj.gov

o Christian Somodevilla cs@lsaslaw.com,
info@lsaslaw.com;aslawpllc@ecf.inforuptcy.com

ROBERT A. ANGUEIRA, P.A.
16 SW ls‘ Avenue

Miami, FL 33130

rei. (305) 263-3328

e-rnail vanav@rabankru‘§tcv.com

    

Florida Bar No. 105146

b)

